Detailed Action
The following Final action is in response to applicant’s amendments received on 11/3/2021.  Claims 1-16 and 18-20 are pending and have been considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1-12 are directed to a system, and claims 13-16 and 18-20 are directed to a method, each following a similar underlying series of steps.  The claim recites a system that manages a worker by assessing their performance.  The concept of worker performance management for a business corresponds to a method of organizing human activity, as it is a concept that relates to a commercial interaction and to managing the worker’s personal behavior. October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”), p. 6.  
Under Prong 1 of Revised Step 2A, the claim (1 and 13) recites analyzing the voice dialog based on its associated timestamp and isolating a relevant portion in the voice dialog to obtain a worker-travel time for the worker’s work task; computing travel performance metrics for the worker; assigning ranks to each of the travel-performance metrics of the worker; assess a performance of the worker.  Each of these steps represents a mental task that can be performed by a person with a stopwatch listening to the voice dialogs, evaluating performance metrics by computing, ranking and otherwise assessing the worker’s performance.  These are all mental processes and the analyzing and computing steps are traditionally performed in time and motion studies.  Further, when looked at collectively, the 
Under Prong 2 of Revised Step 2A, as additional elements the claims recites a host computer located in a first facility and in wireless communication with a voice-enabled mobile terminal comprising a headset worn by a worker, wherein the host computer manages the voice enabled mobile terminal facilitating a voice dialog between the worker and the host computer to enable voice-directed movement throughout a second facility, wherein the host computer includes a processor configured by software to receive, from a wireless communication link, electronic audio communication data corresponding to a voice dialog from a microphone of the voice enabled mobile terminal; process the electronic audio communication data to determine the voice dialog, generate via a display a graphical report; and generate via the voice-enabled mobile terminal, an alert comprising a voice prompt.  According to the specification, the host computer may be running one or more inventory and warehouse management system software programs which are available in commercial forms (Specification, -¶43).  The worker is in wireless communication (data transmission) with the host using a voice-enabled mobile terminal comprising a headset worn by a worker, which amounts to a worker with for example, a smartphone and headset (Specification, ¶44). Additionally, processing the audio communication amounts to using a commercially available speech-recognition software to convert speech to text and vice versa (Specification, -¶46).   The recited elements do not integrate the judicial exceptions into a practical application, but rather are mere tools with instructions to perform the concept.  
Under Step 2B, as similarly discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited along with the judicial exception fail to describe an inventive concept and amount to no more than mere 
The disclosed advantage relates to assessing a worker’s performance based on using a time-based performance measurement rather than a distance-based performance measurement, where the timing information is derived from audio of a worker’s verbal comments.  Particularly, the worker is connected to a host computer running commercially available software and the worker’s mobile terminal may be a generic smartphone with e.g., speech to text/speech recognition capabilities for processing the electronic audio communication data (Specification, --¶¶43-46).  The claimed invention does not describe an improvement to the functioning of a computer, an improvement to another technology or technical field. Rather, the additional elements merely enable the automation of the identified abstract business management concept of measuring and advising a worker in connection to their work performance. Finally, receiving and generating via a display, a graphical report and an alert are considered insignificant extra solution activity which are performed at the host computer on “any of a variety of different computers” (Specification ¶42), or on the mobile terminal (¶44, e.g. a commercially available smartphone, smartwatch etc.).  These limitations amount to necessary data gathering and outputting, and do not meaningfully limit the identified abstract concept. MPEP 2106.05(g)
The dependent claims are likewise ineligible because they recite a judicial exception, and each claim as a whole fails to integrate the exception into a practical application or provide an inventive concept.  Claims 2-6, 9-11, 14-16, 18 and 20 further limit the judicial exception identified above.  Claims 5, 7, 16 and 19 recite the additional elements where the analyses are similar to those stated above.  Claim 8 recites a display communicatively coupled to the host computer, which is a mere tool for performing the abstract concept.  Claim 12 recites recording data into a database which likewise does not meaningfully limit the concept of assessing work performance.

Response to arguments
Applicant’s arguments filed on 11/3/2021 have been fully considered and found to be insufficient to overcome all of the rejections in the most recent office action.

Arguments on rejections under 35 U.S.C. 103:
While “to obtain a worker travel time…” is not positively recited and could be considered as intended use if presented in vacuum, however, the following recitation of step (iv) “based on using the worker travel time… compute travel-performance metrics…” provides patentable weight to “to obtain..” step. Accordingly, applicant’s arguments have been found persuasive and the rejection has been withdrawn.
Closest prior art to the invention include Van Wagenen et al. (US 2009/0048831), Dorcas (US 2014/0278828), and Sharma (R. Sharma et al., "Speech-gesture driven multimodal interfaces for crisis management," in Proceedings of the IEEE, vol. 91, no. 9, pp. 1327-1354, Sept. 2003, doi: 10.1109/JPROC.2003.817145). None of the prior art alone or in combination teaches the claimed invention as recited in the independent claims 1 and 13, wherein the novelty is not in a single limitation but rather in the combination of all of the limitations.

Arguments on rejections under 35 U.S.C. 101:
Applicant’s argued that the claimed invention provides improvement to a data driven tracking and is directed to a practical application of and/or significantly more than the abstract idea. Examiner respectfully disagrees. 
The argued improvements are not technical improvements and are either business model improvements and/or are speed increase dues to use of computing elements which does not provide practical application or significantly more to an abstract idea (MPEP 2106.05 (a) and (f)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper et al. discloses a system for tracking time using portable recorders and speech recognition
McCarthy discloses an in-store personal shopping system using voice-activated picking 
Ressler discloses a supervisor training terminal and monitor for voice-driven applications
Wellman discloses a fleet management system that measures and manages worker performance data
Wright discloses a system for assessing and tracking operational and functional performance of mobile workers via user terminals outside of the voice picking aspect
	
	
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sincerely,

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624